—Judgment unanimously affirmed. Memorandum: Defendant appeals from judgments convicting him, on his guilty plea, of 13 counts of grand larceny in the second degree (Penal Law § 155.35) in full satisfaction of two indictments and four felony complaints involving forgeries and larcenies totaling in excess of $429,000. He contends that the court erred in sentencing him without inquiring into his claim that some of the alleged thefts were personal loans. By failing to raise this issue by motion to withdraw his plea or to vacate the judgment of conviction in the court of first instance, defendant has not preserved this issue for appellate review. (People v Pellegrino, 60 NY2d 636; People v Butler, 111 AD2d 404, 405.) In addition, that contention was not raised by defendant during his plea allocution or at sentencing but rather was only noted in the presentence report. Further, nothing in the record persuades us to exercise our discretion to vacate the judgment in the interest of justice (CPL 470.15). Defendant’s bare allegation of innocence is insufficient to entitle defendant to withdraw his guilty plea. (People v Grady, 110 AD2d 780.) In any event, that statement refers to unspecified transactions without relating them to the larcenies he unequivocally admitted in his plea allocution.
Defendant also contends that his indeterminate sentences for these convictions totaling a minimum of 5 years’ and a maximum of 15 years’ imprisonment were harsh and excessive. Sentencing is within the discretion of the trial court and will not be disturbed absent extraordinary circumstances or *970an abuse of discretion (People v Allyn, 92 AD2d 692). Our review of the record reveals no reason to disturb the trial court’s determination.
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Dadd, J.—grand larceny, second degree.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.